              Case 5:19-cv-00736-OLG Document 7 Filed 10/07/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 CAROL RODRIGUEZ,

 Plaintiff,                                                    Case No. 5:19-cv-00736-OLG

          v.                                                 Honorable Judge Orlando L. Garcia

 WILBER & ASSOCIATES, P.C.,

 Defendant.

                 NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        NOW COMES Plaintiff, Carol Rodriguez (“Plaintiff”), by and through her attorneys,

SULAIMAN LAW GROUP, LTD., and, in support of her Notice of Voluntary Dismissal with

Prejudice, state as follows:

        Plaintiff, pursuant to settlement and Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby

voluntarily dismisses her claims against Defendant, Wilber & Associates, P.C., with prejudice.

Dated: October 7, 2019
                                                             Respectfully Submitted,

                                                             s/ Marwan R. Daher
                                                             Marwan R. Daher
                                                             Sulaiman Law Group, Ltd.
                                                             2500 S. Highland Avenue, Suite 200
                                                             Lombard, IL 60148
                                                             Phone: (630) 575-8181
                                                             mdaher@sulaimanlaw.com
                                                             Attorney for Plaintiff
            Case 5:19-cv-00736-OLG Document 7 Filed 10/07/19 Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.


                                                              /s/ Marwan R. Daher
                                                              Marwan R. Daher
